Case 1:20-cv-00602-WS-MU Document 2 Filed 12/17/20 Page 1 of 2                       PageID #: 12




                            UNITED STATES DISTRICT COURT
                           SOUTHERN DISTRICT OF ALABAMA
                                  MOBILE DIVISION


__________________________________________
UNITED STATES OF AMERICA,                 )
                                          )
                  Plaintiff,              )
                                          )                        Civil Action No. 1:20-cv-00602
            v.                            )
                                          )
OLIN CORPORATION and BASF                 )
CORPORATION,                              )
                                          )
                  Defendants.             )
__________________________________________)

               NOTICE OF LODGING OF PROPOSED CONSENT DECREE

        Plaintiff, the United States of America, on behalf of the U.S. Environmental Protection

Agency (“EPA”), hereby lodges with this Court a proposed Consent Decree in the above-captioned

action. The Consent Decree resolves the United States’ claims for the implementation of the

remedial action EPA selected at the Olin McIntosh Superfund Site, recovery of past response costs

at Operable Unit 2 of the Olin McIntosh Superfund Site, and recovery of costs that the United

States will incur in overseeing implementation of the response actions. No action is required of the

Court at this time.

        Final approval of the Consent Decree by the United States is contingent upon the review

of public comment. Under Section 122(d)(2) of CERCLA, 42 U.S.C. § 9622(d)(2), 28 C.F.R. §

50.7, and Paragraph 92 of the proposed Consent Decree, the public will have thirty (30) days in

which to submit comments to the United States on the proposed Consent Decree. The 30-day

period will begin on the date that notice of lodging of the Consent Decree is published in the

Federal Register. If, after reviewing the public comments, the United States concludes that the



                                                 1
Case 1:20-cv-00602-WS-MU Document 2 Filed 12/17/20 Page 2 of 2                   PageID #: 13



Consent Decree should be entered, the United States will seek the entry of the Consent Decree as

a final order of the Court.

        WHEREFORE, the United States respectfully requests that this Court receive the proposed

Consent Decree for lodging only, and that it abstain from acting upon the same until the 30-day

public comment period has expired and the United States advises the Court whether, after

evaluation of any comments received from the public, the United States supports entry of the

Consent Decree.

        Respectfully submitted this 17th day of December, 2020.




                                            /s/ Peter Krzywicki__________________
                                            PETER KRZYWICKI
                                            Trial Attorney
                                            Michigan Bar No: P75723
                                            Environmental Enforcement Section
                                            Environment and Natural Resources Division
                                            U.S. Department of Justice
                                            P.O. Box 7611
                                            Washington, DC 20044-7611
                                            peter.krzywicki@usdoj.gov
                                            Phone: (202) 305-4903
                                            Facsimile: (202) 514-0097




                                               2
